Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is responsive to a telephonic interview filed on 03/16/2022.  
Claims 1-20 are pending in this application. Claims 1, 5, 12 are independent claims. 

Examiner's Amendment 
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Representative Tracy Hitt, on 03/18/2022. 
The application has been amended as follows:
Cancel claims 4, 15
1. 	(Currently Amended)	A system comprising: 
an electronic document inspection device that identifies a set of electronic documents using a search query;
a composite page generator that generates a composite search results page that i) is hosted by a different domain than electronic documents in the set of electronic documents ii) includes the electronic documents from the set of electronic documents, 
an asset package generator that generates one or more digital content asset packages, each digital content asset package including i) digital content assets [[and]] ii) one or more instructions that specify a configuration of the digital content assets for presentation of the  digital content assets on the electronic documents  when the electronic documents are revealed, and iii) an identifying element that uniquely identifies a composite digital content that is based on one or more of the respective digital content assets; and
an asset package list generator that generates a digital content asset package list that specifies an order of presentation of the  digital content assets on  the electronic documents as the electronic documents are revealed in the composite search result page and replace the set of search results in the composite search results page at the given client device in response to user interaction with search results from the set of search results presented in the composite search results page, wherein the composite search results page, the one or more digital content asset packages, and the digital content asset package list are transmitted together to a given user device that provides the search query.

2. 	(Previously Presented)	The system of claim 1, wherein, for each digital content asset package, the one or more instructions that specify the configuration of the 

3. 	(Previously Presented)	The system of claim 1, wherein, for each digital content asset package, the one or more instructions that specify the configuration of the digital content assets include a set of one or more presentation sizes that a composite digital content based one or more of the respective digital content assets is available for inclusion within a digital content slot of a particular electronic document of the set of electronic documents.

4. 	(Cancelled)

5. 	(Currently Amended)	A method comprising:
receiving, by one or more servers and from a given client device, a search query;
identifying, by the one or more servers, a set of electronic documents using the search query;
generating, by the one or more servers, a composite search results page that i) is hosted by a different domain than at least some electronic documents in the set of electronic documents ii) includes various electronic documents from the set of electronic documents, iii) presents a set of search results that include hyperlinks to the electronic documents, and iv) hides presentation of the electronic documents in the composite 
generating, by the one or more servers, one or more digital content asset packages, each digital content asset package including i) digital content assets [[and]] ii) one or more instructions that specify a configuration of the digital content assets for presentation of the  digital content assets on the electronic documents  when the electronic documents are revealed, and iii) an identifying element that uniquely identifies a composite digital content that is based on one or more of the respective digital content assets;
generating, by the one or more servers, a digital content asset package list that specifies an order of presentation of the digital content assets on the electronic documents as the electronic documents are revealed in the composite search result page and replace the set of search results in the composite search results page at the given client device in response to user interaction with search results from the set of search results presented in the composite search results page; and
in response to the search query, transmitting, by the one or more servers and to the given client device, the composite search results page, the one or more digital content asset packages, and the digital content asset package list.

6. 	(Previously Presented)	The method of claim 5, wherein, for each digital content asset package, the one or more instructions that specify the configuration of the digital content assets are based on a size, a location, or both, of a digital content slot of a particular electronic document of the set of electronic documents that includes 

7. 	(Previously Presented)	The method of claim 5, wherein, for each digital content asset package, the one or more instructions that specify the configuration of the digital content assets include a set of one or more presentation sizes that a composite digital content based one or more of the respective digital content assets is available for inclusion within a digital content slot of a particular electronic document of the set of electronic documents.

8. 	(Previously Presented)	The method of claim 5, wherein each digital content asset package further includes an identifying element that uniquely identifies a composite digital content that is based on one or more of the respective digital content assets.

9. 	(Previously Presented)	The method of claim 8, further comprising:
receiving, by the one or more servers and from the given client device, data indicating i) the identifying element and ii) one or more properties of a particular electronic document of the set of electronic documents associated with a display of the composite digital content.

10.  	(Previously Presented)	The method of claim 9, wherein the one or more properties include a size, location, or both, of the composite digital content that is 


11. 	(Previously Presented)	The method of claim 9, further comprising modifying a log based on receiving the data indicating i) the identifying element and ii) the one or more properties of the particular electronic document associated with the display of the composite digital content.

12. 	(Currently Amended)	A non-transitory computer-readable medium storing software comprising instructions executable by one or more computers which, upon such execution, cause the one or more computers to perform operations comprising: 
receiving,  from a given client device, a search query;
identifying a set of electronic documents using the search query;
generating a composite search results page that i) is hosted by a different domain than at least some electronic documents in the set of electronic documents and ii) includes various electronic documents from the set of electronic documents, iii) presents a set of search results that include hyperlinks to the electronic documents, and iv) hides presentation of the electronic documents in the composite search results page until user interaction with the set of search results presented in the composite search results page;
generating, by the one or more servers, one or more digital content asset packages, each digital content asset package including i) digital content assets [[and]] ii) one or more instructions that specify a configuration of the digital content assets for , and iii) an identifying element that uniquely identifies a composite digital content that is based on one or more of the respective digital content assets;
generating a digital content asset package list that specifies an order of presentation of the digital content assets on  the electronic documents as the electronic documents are revealed in the composite search result page and replace the set of search results in the composite search results page at the given client device in response to user interaction with search results from the set of search results presented in the composite search results page; and
in response to the search query, transmitting,  to the given client device, the composite search results page, the one or more digital content asset packages, and the digital content asset package list.

13. 	(Previously Presented)	The computer-readable medium of claim 12, wherein, for each digital content asset package, the one or more instructions that specify the configuration of the digital content assets are based on a size, a location, or both, of a digital content slot of a particular electronic document of the set of electronic documents that includes a composite digital content that is based on one or more of the respective digital content assets.
14. 	(Previously Presented)	The computer-readable medium of claim 12, wherein, for each digital content asset package, the one or more instructions that specify the configuration of the digital content assets include a set of one or more 
	
15. 	(Cancelled)

16. 	(Previously Presented)	The computer-readable medium of claim [[15]] 12, the operations further comprising:
receiving, by the one or more servers and from the given client device, data indicating i) the identifying element and ii) one or more properties of a particular electronic document of the set of electronic documents associated with a display of the composite digital content.

17.  	(Previously Presented)	The computer-readable medium of claim 16, wherein the one or more properties include a size, location, or both, of the composite digital content that is included within a digital content slot of the particular electronic document. 

18. 	(Previously Presented)	The computer-readable medium of claim 16, the operations further comprising modifying a log based on receiving the data indicating i) the identifying element and ii) the one or more properties of the particular electronic document associated with the display of the composite digital content.

Reasons for Allowance
Claims 1-3, 5-14, 16-18 are allowed.
The following is an examiner's statement of reasons for allowance: 
Claims 1, 5, 12 recite, in combination with the remaining elements, the uniquely distinct steps of: generating a composite search results page that i) is hosted by a different domain than at least some electronic documents in the set of electronic documents ii) includes various electronic documents from the set of electronic documents, iii) presents a set of search results that include hyperlinks to the electronic documents, and iv) hides presentation of the electronic documents in the composite search results page until user interaction with the set of search results presented in the composite search results page; generating one or more digital content asset packages, each digital content asset package including i) digital content assets ii) one or more instructions that specify a configuration of the digital content assets for presentation of the  digital content assets on the electronic documents  when the electronic documents are revealed, and iii) an identifying element that uniquely identifies a composite digital content that is based on one or more of the respective digital content assets.
The closest prior art Craswell et al. (US Pub No. 2010/0228744), in view of Nagaishi et al. (US Pat. No.7,062,487), as combined, show a search result snippet associated with a URL system. However, Craswell’s system, does not fairly disclose the herein above claimed limitations, as recited in independent claims 1, 5, and 12. Therefore, the prior art, taken singularly or in combination, fail to anticipate or render the above stated system limitation obvious. 
Dependent claims 2, 3; 6-11; 13-14, 16-18 are allowed at least by virtue of their dependency from claims 1, 5, and 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 9:00AM to 5:00PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the 
/MIRANDA LE/Primary Examiner, Art Unit 2153